42 F.3d 1392
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Gary WILLIAMS, Plaintiff-Appellant,v.TOSHIBA AMERICA MEDICAL SYSTEMS, INCORPORATED, Defendant-Appellee.
No. 94-2211.
United States Court of Appeals, Seventh Circuit.
Argued Nov. 1, 1994.Decided Dec. 6, 1994.

Before POSNER, Chief Judge, and COFFEY and MANION, Circuit Judges.

ORDER

1
Gary Williams filed a diversity complaint alleging that his employer, Toshiba America Medical Systems, Inc., breached their employment contract by terminating him on April 16, 1993.  Both Williams and Toshiba moved for summary judgment.  The district court granted Toshiba's motion and denied Williams' motion.  For the reasons set forth in the district court's thorough opinion, we conclude that, as a matter of law, no employment contract existed between Williams and Toshiba.  We therefore AFFIRM the district court.